Title: From John Adams to Benjamin Rush, 4 December 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy Decr. 4. 1811

Shall I congratulate or condole with you on the appointment of your Son to be Comptroller of The Treasury? You will know the delightful Comfort of his daily Society and that of his Lady and their prattling Little ones, which I know by Experience to be in old age, among the Sweetest Enjoyment of Life, provided Always that it be not indulged to excess.
I Should have thought too that his Office of Attorney General and his practice at the Bar would have not only given him better Profit, but opened to him better Prospects.
I Should have thought too, that he had too much Genius, Imagination and Taste, to be able to reconcile himself to a Life of Such painful drudgery as casting accounts examining Vouchers &c
I presume nevertheless, that he can reconcile himself to it; and there are many advantages in being near the Fountain. Mr Gallatin has been So long in that laborious Situation, that he probably will not be content to hold it many years. I wish Mr Rush may be his Successor. In either office he will have an Opportunity of acquiring a general Knowledge of Public affairs and become qualified for any Employment civil political, judiciary or diplomatical at home or abroad. My best Wishes attend him wherever he is.—
We have seen advertised in the Aurora and several other Southern Papers Dr Franklins Works and especially his Journal in France: and although these Advertisements have been continued and expected for years, no Man here has ever Seen or heard of the Book; Pray tell me what this Means?
I was told too that Colonel Duane has announced his Intention to take me in hand for what I have published concerning Dr Franklin. He is welcome. I had published my Proofs as well as Complaints. Let the World Judge. I have not been such a disinterested Patriot as to have Five hundred and thirty thousand dollars to assist me in my defence.
I am as ever yours
John Adams.